Citation Nr: 0313247	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
cholecystitis and cholethiasis, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for hepatic flexure 
carcinoma, claimed as colon cancer, as secondary to service 
connected post-operative cholecystitis and cholethiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1961.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions issued by Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  A 
January 1997 rating decision by the Philadelphia, 
Pennsylvania, RO denied a rating in excess of 10 percent for 
post-operative cholecystitis and cholethiasis.  A November 
1997 decision by the Wilmington, Delaware, RO denied a claim 
of entitlement to service connection for hepatic flexure 
carcinoma, claimed as colon cancer, as secondary to service 
connected post-operative cholecystitis and cholethiasis.  On 
September 10, 2002, the veteran appeared and testified in 
Washington, D.C., before C.W. Symanski, who is the Veterans 
Law Judge rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102 (West 2002).  Thereafter, 
the Board conducted further development of the claims 
pursuant to 38 C.F.R. § 19.9(a)(2).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development conducted by the Board has 
been completed and, pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for review of the evidence in the first instance.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

On review of the record, the Board notes that the record does 
not contain the veteran's file related to his award of 
disability benefits from the Social Security Administration 
(SSA).  On remand, the RO should associate those records with 
the claims folder prior to any further adjudication.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (possibility 
that SSA records could contain relevant evidence, to include 
medical opinion as to etiology, it cannot be foreclosed as 
irrelevant to appeal).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should associate with the 
claims folder all documents pertaining to 
the veteran's application and award of 
disability benefits from SSA.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


